

FOURTH AMENDMENT TO LEASE AGREEMENT
THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as
of this [___] day of September, 2018 (the “Effective Date”), by and between BG
SCENIC POINT OFFICE 2, L.C., a Utah limited liability company (the “Landlord”),
and HEALTHEQUITY, INC., a Delaware corporation (the “Tenant”).
RECITALS:
A.Landlord and Tenant entered into that certain Lease Agreement dated May 15,
2015, which was amended by that certain First Amendment to Lease Agreement dated
November 3, 2015, as amended by that certain Second Amendment to Lease Agreement
dated September 16, 2016, and as further amended by that certain Third Amendment
to Lease Agreement dated [effective January 1, 2018] (collectively, the
“Original Lease”).
B.    On or around the date hereof, Tenant is entering into a lease with BG
Scenic Point Office 3, L.C., a Utah limited liability company (the “Adjacent
Lease”).
C.    As a condition to entering into the Adjacent Lease, Tenant and Landlord
have agreed to enter into this Amendment to the Original Lease on the terms more
specifically set forth herein.
AGREEMENT:
NOW, THEREFORE, for the foregoing purposes, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:
1.    Recitals; Defined Terms. The Recitals set forth above are incorporated
herein and into the Lease by reference. Capitalized terms used but not defined
herein shall have their meanings set forth in the Lease.
2.    Term; Basic Annual Rent. The initial term of the Original Lease is hereby
extended to the date which is 130 months after the commencement date of the
Adjacent Lease (the “Adjacent Lease Expiration Date”), so that the initial term
of the Adjacent Lease and the Original Lease expire on the same date. The
expiration of the initial Term of the Original Lease as extended pursuant to
this paragraph is currently expected to be January 1, 2031. Once the Adjacent
Lease Commencement Date has been established, Landlord and Tenant will enter
into an amendment to the Original Lease setting for the actual expiration of the
initial Term of the Original Lease. Landlord and Tenant acknowledge and agree
that the Basic Annual Rent during the extension term above shall be as set forth
in the Original Lease, subject to the annual increases at the Escalation Rate.
3.    Additional Tenant Improvement Allowance. Landlord hereby shall provide
Tenant an additional tenant improvement allowance to Tenant in the amount of
$3.00 per usable square foot of the Leased Premises per each year the initial
Term of the Lease is extended pursuant to Section 2 above (the “Additional
Tenant Improvement Allowance”); provided, any partial years for which the
initial Term is extended will be prorated over a twelve (12) month period for
such partial calendar year. Assuming the initial Term is extended for three (3)
years, the Additional Tenant Improvement Allowance would equal $613,026 (68,114
usable feet x $3.00 x 3 (years)). The Additional Tenant Improvement Allowance
will be made available to Tenant for purposes of performing Alterations or
additional Tenant Improvements to the Leased Premises or used interchangeably to
offset construction costs for the premises described in the Adjacent Lease. Such
Tenant Improvement Allowance shall be made available to Tenant on a work in
progress basis and otherwise on the terms set forth in Exhibit “C” to the
Original Lease (or to Tenant under the Adjacent Lease in accordance with the
terms of Exhibit “C” to the Adjacent Lease).
4.    Miscellaneous.
(a)    Headings. The captions and headings of the various sections of this
Amendment are for convenience only and are not to be construed as defining or as
limiting in any way the scope or intent of the provisions hereof. Wherever the
context requires or permits, the singular shall include the plural, the plural
shall include the singular, and the masculine, feminine and neuter shall be
freely interchangeable.
(b)    Entire Amendment. This Amendment contains all amendments between the
Landlord and Tenant with respect to the matters set forth herein, and no
amendment not contained herein shall be recognized by Landlord and Tenant. In
the event of any amendment or modification of this Amendment, the amendment or
modification shall be in writing signed by Landlord and Tenant in order to be
binding upon Landlord and Tenant. This Amendment is only for the benefit of
Landlord and Tenant, and no third party shall be entitled to rely on the
provisions of this Amendment. In the event of a conflict between the provisions
of this Amendment and the Lease, the provisions of this Amendment shall control.
(c)    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.
(d)    Authority. Each individual executing this Amendment does thereby
represent and warrant to each other person so signing (and to each other entity
for which such other person may be signing) that he or she has been duly
authorized to deliver this Amendment in the capacity and for the entity set
forth where she or he signs.
{Signature Page Follows}


IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.
LANDLORD:
BG SCENIC POINT OFFICE 2, L.C., a Utah limited liability company, by its manager



The Boyer Company, L.C., a Utah limited liability company




By:
_______________________
Name:
Title: Manager







TENANT:
HEALTHEQUITY, INC., a Delaware corporation







By:        
Its:        






1